             Case 1:18-mc-00167-ABJ Document 20 Filed 01/04/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                                :
                                                        :
        v.                                              :
                                                        :
PAUL J. MANAFORT, JR.,                                  :
                                                        :
        Defendant                                       :
                                                        :
                                                        :
IN RE:                                                  :       Case No. 1:18-mc-00167-ABJ
 PETITIONS FOR RELIEF CONCERNING                        :
 CONSENT ORDER OF FORFEITURE                            :       Judge Amy Berman Jackson
                                                        :
                                                        :
WOODLAWN, LLC,                                          :
                                                        :
       Petitioner                                       :
                                                        :


                           SECOND AMENDED PETITION
                    OF WOODLAWN, LLC UNDER 21 U.S.C. § 853(n)(6)(B)

        Petitioner Woodlawn, LLC, a Nevada limited liability company (“Woodlawn”), through

its present managing member, Keith Berglund (“Berglund”), in further response to this Court’s

Consent Order of Forfeiture filed on October 10, 2018 (Doc. 3) (the “Consent Order”) by which

various items of property were sought to be forfeited, files this Second Amended Petition (the

“Second Petition”). Petitioner hereby submits the following facts under oath in support of its right,

title and interest in and to a first priority security lien (the “Lien”) in and to property known as 123

Baxter Street, #5D, New York, New York 10016 (the “Property”) which secures a loan from

Woodlawn to the Manaforts (as hereinafter defined) in the principal amount of $1,025,000.00 (the

“Obligation”) as referenced by a Secured Promissory Note dated August 7, 2017 (the “Note”)

executed in favor of Woodlawn by Jesand, LLC (“Jesand”), a Delaware limited liability company,

                                                   1
            Case 1:18-mc-00167-ABJ Document 20 Filed 01/04/19 Page 2 of 8



through its sole and managing member, Kathleen B. Manafort (“KMB”). The Obligation was

further secured by a Guaranty of Payment dated August 8, 2017 (the “Guaranty”) executed by Paul

J. Manafort, Jr. (“PJM”). 1 True and correct copies of the Note and Guaranty are attached to the

Initial Petition (Doc. 15 filed 11/30/18) and incorporated herein by reference as Exhibits 1 and 2,

respectively.

I.     Background Information and Petitioner’s Title and Interest in the Property

       1.       Woodlawn was established in 2017 as an investment/lending vehicle.

       2.       This loan was one of the first to be considered by Woodlawn. Specifically,

Woodlawn became aware that the Manaforts needed a loan to help with professional expenses (the

“Loan”). The Loan was to be secured by a first priority secured lien on the Property.

       3.       The terms of the Loan were negotiated by and between Berglund, counsel for

Woodlawn, and Bruce Baldinger (“Baldinger”), counsel for the Manaforts. Joseph Rappa served

for a period of time as Manager of Woodlawn. He did not have an interest in Woodlawn at the

time the Loan was made.

       4.       The Loan was evidenced by the Note which set forth the Obligation: an initial

maturity date of December 31, 2017; a per annum interest rate of 7.25%; and collateral consisting

of the Lien and Guaranty.

       5.       The Manaforts, as requested, provided Woodlawn with standard documentation

consistent with a loan secured by real estate. The loan documents included, without limitation: (a)

a good standing certificate for Jesand (“the Certificate”); (b) borrower’s counsel opinion from

Baldinger (the “Opinion”); (c) consent of Jesand (“the Jesand Consent”); (d) affidavit of title from




1
  PJM, KBM and their daughter, Andrea Manafort (“AM”), shall hereafter be collectively referred
to as the “Manaforts.”
                                                 2
            Case 1:18-mc-00167-ABJ Document 20 Filed 01/04/19 Page 3 of 8



Jesand (“the Jesand Affidavit”); and (e) affidavit from AM (“the AM Affidavit”). True and correct

copies of these documents are attached to the Initial Petition and incorporated herein by reference

as Exhibits 3, 4, 5, 6 and 7, respectively.

       6.       The primary collateral for the Note was the Lien on the property which is

memorialized by a Mortgage dated August 7, 2017, executed by Jesand and AM together with a

condominium rider pertaining to the Property (the “Mortgage”). A true and correct copy of the

Mortgage is attached to the Initial Petition and incorporated herein by reference as Exhibit 8.

       7.       To further secure the Mortgage, Woodlawn requested and was provided title

insurance from First Nationwide Title Agency, LLC (“Nationwide”) on or about August 10, 2017

(the “Title Policy”). A true and correct copy of the Title Policy is attached to the Initial Petition

and incorporated herein by reference as Exhibit 9.

       8.       Nationwide also agreed to act as the escrow agent for the Loan closing pursuant to

a letter dated August 10, 2017 (the “Escrow Agent Letter”). A true and correct copy of the Escrow

Agent Letter is attached to the Initial Petition and incorporated herein by reference as Exhibit 10.

       9.       In its capacity as escrow agent, Nationwide provided Woodlawn with evidence that

the Mortgage was duly recorded in accordance with the terms of the Loan, including a letter dated

September 19, 2017 (the “Recording Letter”). A true and correct copy of the Recording Letter is

attached to the Initial Petition and incorporated herein by reference as Exhibit 11.

       10.      The Loan was disbursed by Woodlawn to the Manaforts in two segments: the first

wire transfer took place on August 10, 2017 in the amount of $512,500.00 from the attorney client

trust account of Berglund to Nationwide; and the second wire transfer took place on August 21,

2017 in the amount of $506,841.00 (net of first month interest due under the Note and attorney




                                                 3
         Case 1:18-mc-00167-ABJ Document 20 Filed 01/04/19 Page 4 of 8



fees due in respect of the closing) from the attorney client trust account of Berglund to the attorney

trust account of Baldinger (the Manaforts’ attorney).

       11.     Thereafter, payments by the Manaforts to Woodlawn on the Note were made on a

sporadic basis. The monthly interest due under the Note was $6,192.70. Payments under the Note

were made by KM or the Manaforts’ business manager.

       12.     At some point after the Loan was made, PJM was charged in a criminal complaint

that resulted in the Consent Order of Forfeiture. The Manaforts, through Baldinger, formally

requested an extension of the Note via letter dated February 12, 2018 (the “Extension Request”).

The forbearance negotiations took place by and between Baldinger and Berglund. A true and

correct copy of the Extension Request is attached to the Initial Petition and incorporated herein by

reference as Exhibit 12.

       13.     Woodlawn agreed to forbear from declaring the Note in default post initial maturity

date and was negotiating the terms of a forbearance agreement. Unfortunately, the Manaforts

further defaulted under the terms of the forbearance agreement and, via a default letter dated June

19, 2018 (the “Default Letter”), the Manaforts were given until June 29, 2018 to pay the Obligation

in full. The amount due under the Note as of June 19, 2018 was $1,043,337.39 (the “Default

Obligation”). A true and correct copy of the Default Letter is attached to the Initial Petition and

incorporated herein by reference as Exhibit 13.

       14.     Baldinger, on behalf of the Manaforts, requested a further short term extension of

the Loan from Woodlawn through Berglund after receiving the Default Letter. Specifically,

Baldinger indicated that the Property was going to be either sold or refinanced, as there was

significant equity in the Property.




                                                  4
         Case 1:18-mc-00167-ABJ Document 20 Filed 01/04/19 Page 5 of 8



       15.     During the course of the forbearance negotiations, the Consent Order of Forfeiture

was entered by the Court. The amount due Woodlawn under the Note exceeds the Default

Obligation, with interest and attorney’s fees continuing to accrue pursuant to the terms of the Note

and related Loan documents.

II.    Petitioner’s Claim Under 21 U.S.C. § 853(n)(6)(B)

       16.     Petitioner is a bona fide purchaser for value within the meaning of § 853(n)(6)(B).

Petitioner was “reasonably without cause” to believe that the Baxter Street residence was subject

to forfeiture at the time it entered into the Note on August 7, 2017 and thereafter. At no relevant

time had the Baxter Street property been seized; nor had Mr. Manafort been charged with any

offense. How was Petitioner to know that the government would later forfeit that property?

       The Note (Exh. 1 to the Petition), in ¶5, states that the Note “shall be governed and enforced

in accordance with the laws of the State of New York…” Many cases hold that whether a person

is a bona fide purchaser is determined by state law. Pacheco v. Serendensky, 393 F.3d 348, 353

(2d Cir. 2004); United States v. Harris, 246 F.3d 566, 571 (6th Cir. 2001); United States v. Suarez,

716 Fed. Appx. 937, 938 (11th Cir. Mar. 30, 2018). Under New York state law, Petitioner is a bona

fide purchaser for value. See United States v. Dreier, 2013 U.S. Dist. LEXIS 92863, at *20-21

(S.D.N.Y. July 2, 2013).

       “The whole purpose of 21 U.S.C. § 853(n)(6)(B) is to protect innocent purchasers who

acquire property without notice of the government’s superior interest—acquired through the

operation of the relation-back doctrine—in the forfeited property.” United States v. Huntington

Nat’l Bank, 682 F.3d 429, 436 (6th Cir. 2012). 2 The statutory language imposes no duty on the



2
  At this time, Petitioner does not know whether the Baxter Street residence is even traceable to
criminal proceeds, and thus subject to the relation-back doctrine. Petitioner reserves the right to
challenge the validity of the preliminary order of forfeiture with respect to the Baxter Street
                                                 5
Case 1:18-mc-00167-ABJ Document 20 Filed 01/04/19 Page 6 of 8
Case 1:18-mc-00167-ABJ Document 20 Filed 01/04/19 Page 7 of 8



                                  Respectfully submitted,


                                         /s/ David B. Smith
                                  David B. Smith
                                  D.C. Bar No. 403068
                                  David B. Smith, PLLC
                                  108 North Alfred Street, 1st Floor
                                  Alexandria, Virginia 22314
                                  (703) 548-8911
                                  Facsimile (703) 548-8935
                                  dbs@davidbsmithpllc.com
                                  Counsel for Woodlawn, LLC




                              7
         Case 1:18-mc-00167-ABJ Document 20 Filed 01/04/19 Page 8 of 8



                                     Certificate of Service

       I hereby certify that on the 4th day of January, 2019, I electronically filed the foregoing

petition with the Clerk of Court using the CM/ECF system, which will send a notification of such

filing (NEF) to the following CM/ECF user(s):

                      Andrew Weissmann
                      U.S. Department of Justice
                      Special Counsel’s Office
                      950 Pennsylvania Avenue, N.W.
                      Washington, D.C. 20530
                      aaw@usdoj.gov

                      Daniel H. Claman
                      U.S. Department of Justice, Criminal Division
                      Money Laundering and Asset Recovery Section
                      1400 New York Avenue, N.W.
                      Suite 10200
                      Washington, D.C. 20530
                      daniel.claman@usdoj.gov

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                           /s/ David B. Smith
                                                    David B. Smith
                                                    D.C. Bar No. 403068
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street, 1st Floor
                                                    Alexandria, Virginia 22314
                                                    (703) 548-8911
                                                    Facsimile (703) 548-8935
                                                    dbs@davidbsmithpllc.com
                                                    Counsel for Woodlawn, LLC




                                                8
